

116 HR 4346 IH: Bonding Reform and Taxpayer Protection Act of 2019
U.S. House of Representatives
2019-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4346IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2019Mr. Lowenthal introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Mineral Leasing Act to make certain adjustments to the regulation of
			 surface-disturbing activities and to protect taxpayers from unduly bearing
			 the reclamation costs of oil and gas development, and for other purposes.
	
 1.Short titleThis Act may be referred to as the Bonding Reform and Taxpayer Protection Act of 2019. 2.Surface disturbance and reclamationSection 17(g) of the Mineral Leasing Act (30 U.S.C. 226(g)) is amended to read as follows:
			
				(g)Bonding requirements
 (1)DefinitionsIn this subsection: (A)Interim reclamation planThe term Interim Reclamation Plan means an ongoing plan specifying reclamation steps to be taken on all disturbed areas covered by any lease issued under this Act that are not needed for active operations.
 (B)Final reclamation planThe term Final Reclamation Plan means a plan describing all reclamation activity to be conducted for all disturbed areas, including locations, facilities, trenches, rights-of-way, roads, and any other surface disturbance covered by a lease issued under this Act prior to final abandonment.
 (2)In generalThe Secretary of the Interior, or with respect to National Forest lands, the Secretary of Agriculture, shall regulate all surface-disturbing activities conducted pursuant to any lease issued under this Act, and shall determine reclamation and other actions as required in the interest of conservation of surface resources.
					(3)Reclamation plans required
 (A)Analysis and approval requiredNo permit to drill on an oil and gas lease issued under this Act may be granted without the analysis and approval by the Secretary concerned of both an interim reclamation plan and a final reclamation plan covering proposed surface-disturbing activities within the lease area.
 (B)Plans of operationsAll Plans of Operations submitted and approved pursuant to this Act shall include an Interim Reclamation Plan.
 (C)Secretarial ReviewThe relevant Secretary shall review each Interim Reclamation Plan at regular intervals and shall require such plans to be amended as warranted, subject to the approval of such Secretary.
						(4)Bonding
 (A)In generalThe Secretary concerned shall, by regulation, require that an adequate bond, surety, or other financial arrangement will be established prior to the commencement of surface-disturbing activities on any lease, to ensure the complete and timely reclamation of the lease tract, and the restoration of any lands or surface waters adversely affected by lease operations after the abandonment or cessation of oil and gas operations on the lease.
 (B)ProhibitionThe Secretary shall not issue or approve the assignment of any lease under the terms of this section to any person, association, corporation, or any subsidiary, affiliate, or person controlled by or under common control with such person, association, or corporation, during any period in which, as determined by the relevant Secretary, such entity has failed or refused to comply in any material respect with the reclamation requirements and other standards established under this section for any prior lease to which such requirements and standards applied.
 (C)Notice and opportunity for compliancePrior to making such determination with respect to any such entity the concerned Secretary shall provide such entity with adequate notification and an opportunity to comply with such reclamation requirements and other standards and shall consider whether any administrative or judicial appeal is pending. Once the entity has complied with the reclamation requirement or other standard concerned an oil or gas lease may be issued to such entity under this Act.
 (D)Limitation on bondsA bond, surety, or other financial arrangement described in subparagraph (A) shall not be adequate if it is less than—
 (i)$50,000 in the case of an arrangement for an individual surface-disturbing activity of an entity; (ii)$250,000 in the case of an arrangement for all surface-disturbing activities of an entity in a State; or
 (iii)$1,000,000 in the case of an arrangement for all surface-disturbing activities of an entity in the United States.
 (E)Adjustments for inflationIn the application of subparagraph (B), the Secretaries concerned shall jointly at least once every three years adjust the dollar amounts in subparagraph (B) to account for inflation based on the Consumer Price Index for all urban consumer published by the Department of Labor.
 (5)StandardsThe Secretary of the Interior and the Secretary of Agriculture shall, by regulation, establish uniform standards for all Interim and Final Reclamation Plans. The goal of such plans shall be the restoration of the affected ecosystem to a condition approximating or equal to that which existed prior to the surface disturbance. Such standards shall include restoration of natural vegetation and hydrology, habitat restoration, salvage, storage and reuse of topsoils, erosion control, control of invasive species and noxious weeds and natural contouring.
 (6)MonitoringThe Secretary concerned shall not approve final abandonment and shall not release any bond required by this Act until the standards and requirement for final reclamation established pursuant to this Act have been met.. 
		